This is an appeal from the district court of Atoka county. The parties will be referred to as they appeared in the court below.
On the 28th day of March, 1923, the plaintiff filed a motion to dismiss said cause for the reason that the defendant in July, 1923, withdrew the case-made from the office of the clerk of the Supreme Court, and the same was never thereafter returned to said office. It is further shown in the motion by plaintiff to dismiss said action that defendant died in the summer of 1923, and that there has never been a revivor of said cause. No response has been filed by the defendant.
From an examination we find that the case-made was withdrawn in 1923 by the defendant, and the same was never returned to the office of the clerk of the Supreme Court, and it is further shown that plaintiff in error has been dead for more than one year, and no revivor of the action has been had.
The motion of plaintiff to dismiss said cause is therefore sustained.
NICHOLSON, C.J., BRANSON, V.C.J., and HUNT, CLARK, and RILEY, JJ., concur. *Page 276